Citation Nr: 0613438	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  03-36 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an upper back disorder 
as secondary to service-connected disability of the left arm.

(The issue of entitlement to a rating higher for tinnitus, to 
include entitlement to separate evaluations for each ear, 
will be the subject of a later Board decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1967 to October 1970.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a July 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan, which, in 
pertinent part, denied service connection for a back 
condition.  

The veteran also perfected his appeal as to a January 2003 
rating decision, which denied a rating in excess of 10 
percent for bilateral tinnitus.  The veteran disagreed, 
arguing separate 10 percent evaluations are warranted for 
each ear.  The United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Smith v. Nicholson, 19 
Vet. App. 63 (2005), that reversed a decision of the Board of 
Veterans' Appeals (Board) which concluded that no more than a 
single 10-percent disability evaluation could be provided for 
tinnitus, whether perceived as bilateral or unilateral, under 
prior regulations.  VA disagrees with the Court's decision in 
Smith and is seeking to have this decision appealed to the 
United States Court of Appeals for the Federal Circuit.  To 
avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.  The specific claims affected by the stay include 
all claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, such as in this case.  Once a 
final decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

The veteran injured his left arm and elbow during service.  
Since service, the RO has granted service connection for left 
arm disabilities including:  (1) left elbow, postoperative, 
residuals with slight limitation of motion, which has been 
rated as noncompensable from April 1980; and (2) left ulnar 
partial neuropathy, which has been rated as 20 percent 
disabling since February 1990.

The veteran contends that his service-connected left elbow 
disability caused him to lose his grip on heavy train 
drawbars he was lifting and injure his upper back while 
working for the railroad.  (See the transcript of the 
veteran's January 1992 RO hearing with a Vocational 
Rehabilitation Specialist.)  The veteran stated that he was 
taken to the emergency room where it was determined that he 
had "no damage other than to soft tissue which would be in 
the upper back".  He noted that he was sent to an orthopedic 
surgeon in Port Huron, who informed him that he should be 
retrained to work in another occupation.  In his September 
2001 statement, the veteran reiterated his assertion that his 
left arm condition contributed to the injury involving his 
upper back that resulted in his current disorder of the upper 
back.  

Private medical records appear to provide some support for 
the veteran's contention. These records note longstanding 
reports of ongoing symptomatology involving the left arm and 
elbow.  In 1981, the veteran was seen for symptoms involving 
the left arm and elbow.  He noted some paresthesias, reported 
difficulty mobilizing the left hand with normal strength, and 
indicated that this caused him difficulty holding on to 
moving railroad cars.  These records also show treatment for 
neck problems after a lifting injury at work in July 1983 and 
again in December 1983.  X-rays at that time showed mild C-6 
dysarhythmia.  The private records show ongoing treatment 
from 1984 through 1990 for neck problems, identified as 
cervical strain, and pain in the neck and shoulder blades.  

In support of his claim, the veteran submitted a report of 
treatment in January and February 2004 by Dr. GJJ, a private 
doctor from the Bone and Joint Institute who had been 
treating the veteran since at least 1993.  The private doctor 
stated that the veteran's "back injury was as likely as not 
caused by the weakened condition of his left arm".  Dr. GJJ 
doctor provided no rationale for this opinion.

In the report of an August 2004 VA examination, a VA examiner 
provided a contrary opinion.  The examiner diagnosed the 
veteran with cervical spondylosis in the mid cervical area 
and provided the opinion "that there is no upper spine 
condition which is likely to be related with the partial left 
ulnar neuropathy".  The examiner went on to state that the 
veteran's cervical spine condition was not due to his left 
arm condition.  The VA examiner provided little in the way of 
rationale to support that opinion.  The Board notes that 
while the VA examiner noted that the veteran had an injury to 
his neck while working for a railroad company, the examiner 
did not discuss the possibility that the left arm contributed 
to that injury, nor did he indicate whether that injury 
caused the current neck disorder.

The veteran and his representative have requested a new 
examination to rectify the competing medical opinions.  

The Board finds that both opinions are flawed for failure to 
provide full rationale, and, more importantly, for failure to 
thoroughly discuss the private medical records on file which 
appear to be consistent with the veteran's contention that 
his longstanding service-connected left arm disability 
contributed to an upper back or neck injury while he was 
working for the railroad in the mid 1980s, resulting in a 
current upper back or neck disorder.   A new examination is 
indicated.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
an appropriate examination to identify 
the precise nature and likely etiology of 
his upper back or neck problems.  The 
examiner should be supplied with the 
veteran's claims folder and should review 
all pertinent medical evidence.  
Specifically noted in this regard are the 
records of private medical treatment 
received in the 1980s for injury 
involving the upper back and the January 
2004 opinion from Dr. GJJ.  The examiner 
should perform any and all necessary 
diagnostic testing and completely examine 
the veteran prior to rendering a 
diagnosis.  

The examiner should specifically identify 
any upper back or neck disorder and 
provide a medical opinion as to whether 
it is at least as likely as not that such 
disorder is related to the veteran's 
service-connected left arm and elbow 
disabilities.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
service-connected left arm and elbow 
disabilities contributed to his upper 
back injury in the 1980s and, if so, 
whether it is at least as likely as not 
that the upper back injury in the 1980s 
resulted in any current disability 
involving the upper back or neck.   All 
opinions expressed must be supported by 
complete rationale.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  


2.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issue on appeal.  If any benefit 
sought remains denied, the veteran and 
his representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  

_________________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


